Bleckley, Chief Justice.
The substance of the declaration is set out in the official report. We concur with the court below in thinking that it sets forth no cause of action. The failure of the company to stop the train at the station was, it is true, negligence and a violation of duty; but that and the plaintiff’s injury were not related to each other as cause and effect. Leaving the door of the ear open whilst the train was in motion was not negligence. Eor, as matter of general information, it is known to all travelers that the doors of passenger-cars can he left open temporarily, without exposing passengers to unusual danger. Nor was it negligence for the conductor to stop the train suddenly, in order to repair as speedily as possible the error he had committed in passing the station without stopping. Although the plaintiff’s injury resulted from the stopping of the train and the fact that the door was open, yet it seems to have been a pure accident; for no such thing would have happened' if the plaintiff’ had not chanced at the moment to be standing near the door, instead of occupying one of the seats in the car. His exposed position was not known to the conductor, or at least it is not alleged to have been known. Taking the declaration as true, the injury was an accident, and courts, in the present state of the law, must recognize accidents as such, even when they occur upon railroads. Judgment affirmed.